Title: To John Adams from James Warren, 22 November 1780
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston Nov. 22d. 1780
     
     Two days ago I received your favour of the 18th. March, without ever hearing before of, or seeing since the Gentleman there recommended. When I have an opportunity I shall most certainly pay proper respect to your recommendations, by takeing proper Notice of him.
     My last to you was by a French frigate from Newport with a Copy of what went by Capt. Hayden from here to Amsterdam. I beleive I gave you a General State of our Affairs here, and as you will doubtless get one of them, I shall not trouble you with repetitions. Since that our New Goverment has taken place. The Papers will tell you, who are the Governing Powers, that Compose the Administration, it is only necessary for me to tell you that it is now perfectly Systematic. The Influence here is as Uniform and Extensive as in England, and the Criterion to determine the Qualifications for Office much the same as in the most Arbitrary Goverments, or in the most servile Nations. How long this will last I dont know. Whether Pisistratus will be able to Establish himself Perpetual Archon, or whether he will be Able to Convey that Honor and rank to his Family by hereditary right Time must determine. He has no Guards, yet Established, but he has unbounded Adulation, and Submission and that may Effect here all the purposes for which Guards were necessary at Athens. It is certain there is a greater Influence and a more unlimited Confidence here than is Consistent with a Republican Goverment. That Influence has already Effected here what Hutchinson was never Able to do, it has not only removed S. A. from all Share in the Govt. but taken from him his Bread, and given the Secretaryship to Mr. Avery Son in Law to the Leut. Govr.—Your Friend Gerry is the next Object and who among you that at Congress Committed the unpardonable Sin, of opposeing or not submitting to his Measures, is uncertain. Perhaps the Extent of the Atlantic may secure you and Mr. Dana for a while. We have no public News. Our Troops have gained some Advantages in Carolina, but there is no prospect of any great and decisive Strokes. Clinton is Landed in Virginia with about 3500 Troops. What will be the Issue is uncertain. Chesepeak is a fine Trap, if policy and spirit should dictate to the French in the W. Indies an Expedition there. The State of Vermont as they stile themselves grow Troublesome. I beleive it is certain they have made a Truce with the Gov. of Canada for a Number of days, and it is said they are on this Occasion makeing peremptory demands on Congress, to Acknowledge their Independence, within a certain Time. The French Fleet and Army still at Newport, and the several States Employed in ways and means to fill up their Army dureing the War and in Arrangeing their finances to pay and supply them. If any Body asks how long the War is to Continue, I shall refer them to you, who can tell much better than I can. Mrs. Warren writes to you, and may make her own Acknowledgements for the Compliment you make her. My Compliments to Mr. Dana and the Young Gentlemen.
     I am Your Friend & Humbl. Servt.
     
      J Warren
     
     
      P.S. We hear that Mr. Laurence is taken and carried to Newfoundland, and that you are at Amsterdam. I wish you success and Happiness whereever you are.
      No Advice yet of the Trunk Committed to Doctr. Winship, and perhaps never will unless you Catch him in France.
     
    